Citation Nr: 1424315	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  09-19 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 10 percent for ulcerative colitis with a history of irritable bowel disease.  

(The issue of entitlement to educational benefits under the Post-9/11 GI Bill program (Chapter 33, Title 38, United States Code) is addressed in a separate decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from September 2006 to February 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In July 2012, the Veteran testified before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.  

The Board has reviewed the Veteran's Virtual VA file and notes that a March 2014 Appellant's Brief from the Veteran's representative has been associated with the electronic file.  This document has also been associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected ulcerative colitis with a history of irritable bowel disease.  Since the claim is being remanded, outstanding treatment records should be obtained as well.  

Accordingly, the case is REMANDED for the following action:



1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected ulcerative colitis with a history of irritable bowel disease.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or Virtual VA e-folder.  

A specific request should be made for VA treatment records from the Michael E. DeBakey VA Medical Center in Houston, Texas, dated since February 2009.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

2.  After all available records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected ulcerative colitis with a history of irritable bowel disease.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

The examiner should include a comprehensive history of the Veteran's symptoms along with their severity.  The examiner must then address whether the Veteran's ulcerative colitis with a history of irritable bowel disease is (i) moderate with infrequent exacerbations; (ii) moderately severe, with frequent exacerbations; (iii) severe, with numerous attacks per year and malnutrition, the health only fair during remissions; or (iv) pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess. 

A complete rationale should be given for all opinions and conclusions expressed.  The examiner should also provide an opinion concerning the impact of the service-connected disability on the Veteran's ability to work.  

3.  After accomplishing any additional development deemed appropriate, readjudicate the claim on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

